DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of species V, figures 5a-5g,in the reply filed on 7/15/2022 and the attached interview summary from, is acknowledged.  The traversal is on the ground(s) that the species are not patentably distinct and that the examiner has not identified the claims that directed towards each species.  This is not found persuasive because the restriction requirement call for the applicant to determine the claims that read on each species, not the examiner. This is found on page 3 of the restriction requirement. Additionally, each of the species are patentably distinct from each other as laid out in the restriction requirement. If the applicant truly believes that all the species are not patentably distinct from each other, then if the examiner finds art that reads on one of the species, per the applicant’s argument, that art would then read on all the species, since they are not patentably distinct.
The applicant also points to paragraph [0069] that sates “Figure 5 may have an outlet connection interference shape and function of any of adapters 20, 50, 70, 100, 120 or 150.” The examiner is unsure what is meant by “outlet connection interference shape and function.”  This sentence does not prove that features of adaptors in the other figures are interchangeable with features of figure 5a-5g. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 3-5, 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/15/2022 and the attached interview summary from.
Regarding claim 3, the axial stop of claim 3 appears to be only shown in figures 1h, 2b-2g and 3a-3g. since these figures are directed towards species non-elected, then claim 3 is hereby withdrawn.
Regarding claim 7, the features of claim 7 especially the radiused body facing away from the socket is clearly shown in figures 8a-8c. since these figures are non-elected, claim 7 is withdrawn.
Regarding claim 8, the claim requires the body to  taper to a point at either end of said major dimension.  This is only found in figures 8aa-8c which is non-elected. Claim 8 is withdrawn.
Regarding claim 9, the socket with a non-circular cross-section is only found in figures 4a-4c. these figures are non-elected and claim 9 is withdrawn.  
Regarding claim 10, the limitation “the inlet of the continuous passageway has a chamfered lead-in” is only found in figures 1a-1g, 2a-2g and 3a-3g. these figures are non-elected so claim 10 is withdrawn.
Claims 11-17 require a socket with an internal stop. This feature is only found in figures 1a-1g, 2a-2g and 3a-3g. These figures are non-elected so claims 11-17 are withdrawn.
The examiner notes that once a claim is found allowable, all non-elected claims that depend from the allowable claim will be re-introduced.

 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 170, 172, 174, 176, 178.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 18-20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Gardner et al. (6,032,831).
Regarding claim 1, Gardner et al shows a mouthpiece adapter (26) that engages a tube (22), the mouthpiece adapter comprising: a body having a continuous passageway therethrough (fig 6), said continuous passageway having an inlet and an outlet (fig 6); the inlet defining a socket (28) for receiving an end of the tube in an interference fit (fig 6); the continuous passageway having an axial direction (fig 6); the body having an exterior wall (44) extending peripherally about the continuous passageway, wherein the exterior wall is comprised of a lip engagement surface (fig 8); the body having a major dimension and a minor dimension, wherein each of the major dimension and the minor dimension extend cross-wise to the axial direction; the minor dimension defining a mouthpiece height; and the major dimension defining a mouthpiece width and being larger than the minor dimension (fig 4).
Regarding claim 2,  the body is symmetrical relative to the continuous passageway (fig 4).
Regarding claim 6,  when viewed axially, the mouthpiece adapter is one of: (a) a predominantly polygonal shape; (b) a predominantly elliptical shape; and (c) a predominantly oval shape (fig 4).
Regarding claim 18, Gardner et al. shows a mouthpiece adapter (26) and tube (22) combination comprising: a body having an inlet, an outlet, and an exterior wall (fig 6); a length of tube (22) extending outwardly from said inlet; and 15a passageway (48) positioned between, and in fluid communication with, the outlet and the length of tube (fig 6).
Regarding claim 19,  the exterior wall extends peripherally about the passageway and comprises a lip engagement surface (fig 8).
Regarding claim 20,  the body further comprises a major dimension and a minor dimension, the major dimension being larger than the minor dimension, and further wherein the body is symmetrical relative to the passageway (fig 4).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson (2013/0200029), Koehler (2012/0181348), Kaplan (2002/0185547) and McCrea (5,038,476) all show devices similar to the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        8/22/2022